DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/967,849, filed 01/30/2020, and 63/086,368, filed 10/01/2020, are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/29/2020  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims that depend directly or indirectly from claim 17 are also rejected due to said dependency. 
Instant claim 17 is directed to a “computer program product for facilitating automated localization of large vessel occlusions” which appears to be a product based on computer program. Claim 17 further recites that the product comprises “a computer readable memory having program instructions embedded therewith”. Therefore, now the “computer program product” is at this point a computer readable memory having stored within it program instructions. The claim further describe the instructions are executable by a processor to cause the processor to perform different recited functions. Since the processor is not positively recited and the “computer program product” is identified as a “computer readable memory with stored instructions” with the instructions being programs only capable to cause a processor to perform some functions. Thus, the instant claim encompasses computer programs. However, computer programs, when claimed by themselves, are non-statutory per se. Therefore, the instant claims are not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. See MPEP 2106.03. To obviate this rejection, the Examiner suggests amending the claimed CRM as a non-transitory computer-readable medium. However, Applicant is reminded that any amendments must be supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].

Claim 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amukotuwa et al. (2019 Stroke 50:3431-3438; Pub.Date 2019; with supplement material) in view of Pathak et al. (2018 in Progress in Computing, Analytics and Networking, Advances in Intelligent Systems and Computing 710 p.491-499; Pub.Date 2018).
Amukotuwa teaches a system 
(Title, abstract and Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)”) comprising: 
a memory that stores computer-executable components (Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)” with at least some memory as RAM for storing computer-executable components); and
a processor, operably coupled to the memory, that executes the computer executable components stored in the memory (Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)”),
wherein the computer-executable components comprise:
an input component that receives computed tomography angiogram (CTA) images of a patient's brain (Fig.1 step 1 Data import from CTA); and
a localization component that determines, [...via a machine learning algorithm...], a location of a large vessel occlusion (LVO) in the patient's brain based on the CTA images (Fig.1 detection of abnormality step 7  and determine if R1, R2 or R3 is abnormal for the location of the LVO prior to report the location of the LVO in R1, R2 or R3).
Amukotuwa teaches detection of LVO within CT angiography (Title and abstract) the determination of the location of the LVO within one of the three major locations in the brain of the patient during the automatic detection of the LVO (Fig.1 and supp. material p.1 step 7 with report provided in step 8). Amukotuwa teaches a base method/apparatus for an automated determination of the location of the LVO for triage purposes (abstract) without using any machine learning technique as claimed in claim 1.  
However, Pathak teaches in the generic field of machine learning that deep learning is state of the art for object detection based on accuracy improvement and faster object detection (p.494 1st ¶) wherein object detection includes localization of the object within images (p.492 last ¶ - p493 1st ¶ “object detection and localization determined location and scale of all the instances of objects present in the image...”).  Pathak and Amukotuwa are comparable since they are both directed to provide a method and device for the determination of the location of generic or specific object but different since Amukotuwa is specifically detecting the locations of the specific LVO using computerized direct conventional image analysis based on CTA images as Pathak teaches the generic use of machine/deep learning for the detection and localization of generic objects from generic images with machine/deep learning techniques with the device and technique of Pathak improving on the conventional   technique of localizing the considered object with more accurate and efficient systems (p.492 and p.498 ¶ 4.Conclusion 2nd ¶). Further, Pathak has been “improved” in the same way as the as the claimed invention because both apply machine learning/deep learning to the task of object localization as discussed above. 
It would have been at the reach of one of ordinary skill in the art before the effective filling date of the invention to have applied the technique of machine learning to the determination of the location of the specific LVO in specific regions of the brain since determination of the location of LVO within a region of the brain from CTA images was known in the art without applying a machine learning technique and since machine learning/deep learning has been generically developed with success for detecting and localizing any kind of object within images as reviewed by Pathak with additional preparation of the CTA images to be processed for analysis as described by Amukotuwa (Fig.1) and Sheth (supplemental material p.2 1st ¶). The results would have been predictable to one of ordinary skill in the art since machine/deep learning technique are generically built for detecting and localizing object within images and improve in accuracy and rapidity the conventional methods of performing the same function as taught by Pathak and are therefore applicable to the present application to localize the specific LVO based on the CTA images. Additionally,  Amukotuwa teaches the hierarchical determination of the location of the LVO with conventional image analysis from CTA images (Fig.1) and generically designed hierarchical neural network are known to be used for detection and localization and since hierarchical neural networks strongly suggest the workable and successful application of neural network for the detection and localization of LVO from CTA images.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Amukotuwa such that the system further comprises: a localization component that determines, via a machine  learning algorithm, a location of a large vessel occlusion, since one of ordinary skill in the art would recognize that localizing LVO from CTA images using conventional analysis was known in the art as taught by Amukotuwa and since applying machine learning/deep learning for generically detect and localize generic object within images was also common practice as taught by Pathak. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and Pathak both teach the detection of objects images with Amukotuwa teaching additionally the hierarchic determination of the location of the LVO within specific regions and since neural networks such as hierarchic neural networks are known to be applicable to the detection and localization of object within images. The motivation would have been to provide an improvement to the clinical issue of localizing the LVO with accuracy and rapidity for clinical triage emergency where identification of the location of LVO would lead to different treatment for the patient, as suggested by Amukotuwa (p.3438 col.1 2nd ¶) and Pathak (p.498 ¶ 4.Conclusion 2nd ¶).

Regarding the dependent claims 2, 3, 4,  all the elements of these claims are instantly disclosed by the teachings of Amukotuwa and Pathak.
Regarding claim 2, , Amukotuwa teaches also the determination of the laterality location of the LVO therefore teaching the laterality of the LVO (left or right hemisphere as reported in the respective report for different patient in Fig.2 A with the algorithm determining the LVO in the left hemisphere, B with the algorithm determining the LVO in the right hemisphere at least) therefore teaching the location of the LVO comprises a laterality and an occlusion site as claimed.
Regarding claim 3, Amukotuwa teaches as discussed in claim 2 the right side or left side of the patient’s brain for laterality and the determination of the LVO as being in the R1, R2 or R3 regions corresponding to the occlusion site in an internal carotid artery (ICA), an M1 segment of a middle cerebral artery (MCA), or an M2 segment of an MCA (Fig.1 step 3 evaluate regions R1 = ICA and proximal M1-MCA, R2 = distal M1-MCA + M2 and R3 = distal MCA )   
Regarding claim 4, Amukotuwa teaches the visualization of the location of the LVO after analysis of the CTA images for specific regions (Fig.1 “report Generation” with “MIP rendering” with supplement material p.1 ¶ 8 “De-tilted and rotation-corrected axial, coronal, and sagittal maximum intensity projections (MIPs) of the intracranial vasculature were rendered from the bone-masked CTA volumes” and Fig.1 with “Highlight Abnormal Regions” for the location of the LVO and Fig.2, wherein the rendering MIP teaches a visualization component that generates and displays to a user a three-dimensional maximum intensity projection (MIP) reconstruction of the patient's brain based on the CTA images and Fig.2 displaying the MIP with the highlight for facilitating the visual identification of the location of the LVO for the practitioner).


Regarding independent claim 9, Amukotuwa teaches a computer-implemented method (Title, abstract and Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)”), the method comprises:
receiving, by a device operatively coupled to a processor, computed tomography angiogram (CTA) images of a patient's brain (Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)” with step 1 Data import from CTA)); and
determining, by the device [...and via a machine learning algorithm...], a location of a large vessel occlusion (LVO) in the patient's brain based on the CTA images (Fig.1 detection of abnormality step 7  and determine if R1, R2 or R3 is abnormal for the location of the LVO prior to report the location of the LVO in R1, R2 or R3).
Amukotuwa teaches within the same field of endeavor of detection of LVO within CT angiography (Title and abstract) the determination of the location of the LVO within one of the three major locations in the brain of the patient during the automatic detection of the LVO (Fig.1 and supp. material p.1 step 7 with report provided in step 8). Amukotuwa teaches a base method/apparatus for an automated determination of the location of the LVO for triage purposes (abstract) without using any machine learning technique as claimed in claim 9.  
However, Pathak teaches in the generic field of machine learning that deep learning is state of the art for object detection based on accuracy improvement and faster object detection (p.494 1st ¶) wherein object detection includes localization of the object within images (p.492 last ¶ - p493 1st ¶ “object detection and localization determined location and scale of all the instances of objects present in the image...”).  Pathak and Amukotuwa are comparable since they are both directed to provide a method and device for the determination of the location of generic or specific object but different since Amukotuwa is specifically detecting the locations of the specific LVO using computerized direct conventional image analysis based on CTA images as Pathak teaches the generic use of machine/deep learning for the detection and localization of generic objects from generic images with machine/deep learning techniques with the device and technique of Pathak improving on the conventional   technique of localizing the considered object with more accurate and efficient systems (p.492) providing also faster analysis (p.498 ¶ 4.Conclusion 2nd ¶) as the claimed invention has been improved with the specific use of machine learning analysis for determining the location of the LVO within the ICA, M1 segment of the MCA, or the M2 segment of the MCA.  
It would have been at the reach of one of ordinary skill in the art before the effective filling date of the invention to have applied the technique of machine learning to the determination of the location of the specific LVO in specific regions of the brain since determination of the location of LVO within a region of the brain from CTA images was known in the art without applying a machine learning technique and since machine learning/deep learning has been generically developed with success for detecting and localizing any kind of object within images as reviewed by Pathak with additional preparation of the CTA images to be processed for analysis as described by Amukotuwa (Fig.1) and Sheth (supplemental material p.2 1st ¶). The results would have been predictable to one of ordinary skill in the art since machine/deep learning technique are generically built for detecting and localizing object within images and improve in accuracy and rapidity the conventional methods of performing the same function as taught by Pathak and are therefore applicable to the present application to localize the specific LVO based on the CTA images. Additionally,  Amukotuwa teaches the hierarchical determination of the location of the LVO with conventional image analysis from CTA images (Fig.1) and generically designed hierarchical neural network are known to be used for detection and localization and since hierarchical neural networks strongly suggest the workable and successful application of neural network for the detection and localization of LVO from CTA images.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Amukotuwa such that the meth further comprises:  determining, by the device and via a machine learning algorithm, a location of a large vessel occlusion (LVO) in the patient's brain based on the CTA images, since one of ordinary skill in the art would recognize that localizing LVO from CTA images using conventional analysis was known in the art as taught by Amukotuwa and since applying machine learning/deep learning for generically detect and localize generic object within images was also common practice as taught by Pathak. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and Pathak both teach the detection of objects images with Amukotuwa teaching additionally the hierarchic determination of the location of the LVO within specific regions and since neural networks such as hierarchic neural networks are known to be applicable to the detection and localization of object within images. The motivation would have been to provide an improvement to the clinical issue of localizing the LVO with accuracy and rapidity for clinical triage emergency where identification of the location of LVO would lead to different treatment for the patient, as suggested by Amukotuwa (p.3438 col.1 2nd ¶) and Pathak (p.498 ¶ 4.Conclusion 2nd ¶).

Regarding the dependent claims 10, 11, 12, , all the elements of these claims are instantly disclosed by the teachings of Amukotuwa and Pathak. 
Regarding claim 10, Amukotuwa teaches also the determination of the laterality location of the LVO therefore teaching the laterality of the LVO (left or right hemisphere as reported in the respective report for different patient in Fig.2 A with the algorithm determining the LVO in the left hemisphere, B with the algorithm determining the LVO in the right hemisphere at least) therefore teaching the location of the LVO comprises a laterality and an occlusion site as claimed.
Regarding claim 11, Amukotuwa teaches as discussed in claim 2 the right side or left side of the patient’s brain for laterality and the determination of the LVO as being in the R1, R2 or R3 regions corresponding to the occlusion site in an internal carotid artery (ICA), an M1 segment of a middle cerebral artery (MCA), or an M2 segment of an MCA (Fig.1 step 3 evaluate regions R1 = ICA and proximal M1-MCA, R2 = distal M1-MCA + M2 and R3 = distal MCA ) Regarding claim 12, Amukotuwa teaches the visualization of the location of the LVO after analysis of the CTA images for specific regions (Fig.1 “report Generation” with “MIP rendering” with supplement material p.1 ¶ 8 “De-tilted and rotation-corrected axial, coronal, and sagittal maximum intensity projections (MIPs) of the intracranial vasculature were rendered from the bone-masked CTA volumes” and Fig.1 with “Highlight Abnormal Regions” for the location of the LVO and Fig.2, wherein the rendering MIP teaches a visualization component that generates and displays to a user a three-dimensional maximum intensity projection (MIP) reconstruction of the patient's brain based on the CTA images and Fig.2 displaying the MIP with the highlight for facilitating the visual identification of the location of the LVO for the practitioner).



Regarding independent claim 17, Amukotuwa teaches a computer program product for facilitating automated localization of large vessel occlusions (Title, abstract and Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)”), the computer program product comprising a computer readable memory having program instructions embodied therewith, the program  instructions executable by a processing component to cause the processing component to (Title, abstract and Fig.1 process at least performed as in p.3432 col.2 3rd ¶ “RAPID 4.9.1” platform system for artificial intelligence which “ran on a conventional computer environment (2x Intel Xeon E5-2680 2.7 GHz CPUs with 8 cores and hyperthreading each, 64 GB RAM, CentOS 7 Linux)” with the conventional computer environment inherently comprises at least a memory to store the algorithm presented in Fig.1):
receive computed tomography angiogram (CTA) images of a patient's brain (Fig.1 step 1 Data import from CTA); and
determine, [...via a machine learning algorithm...], a location of a large vessel occlusion (LVO) in the patient's brain based on the CTA images (Fig.1 detection of abnormality step 7  and determine if R1, R2 or R3 is abnormal for the location of the LVO prior to report the location of the LVO in R1, R2 or R3).
.
Amukotuwa teaches within the same field of endeavor of detection of LVO within CT angiography (Title and abstract) the determination of the location of the LVO within one of the three major location in the brain of the patient during the automatic detection of the LVO (Fig.1 and supp. material p.1 step 7 with report provided in step 8). Amukotuwa teaches a base method/apparatus for an automated determination of the location of the LVO for triage purposes (abstract) without using any machine learning technique as claimed in claim 17.  
However, Pathak teaches  in the generic field of machine learning that deep learning is state of the art for object detection based on accuracy improvement and faster object detection (p.494 1st ¶) wherein object detection includes localization of the object within images (p.492 last ¶ - p493 1st ¶ “object detection and localization determined location and scale of all the instances of objects present in the image...”).  Pathak and Amukotuwa are comparable since they are both directed to provide a method and device for the determination of the location of generic or specific object but different since Amukotuwa is specifically detecting the locations of the specific LVO using direct image analysis based on CTA images as Pathak teaches the generic use of machine/deep learning for the detection and localization of generic objects from generic images with machine/deep learning techniques as improving the technique of localizing the considered object (see above p.492-493).  
It would have been at the reach of one of ordinary skill in the art before the effective filling date of the invention to have applied the technique of machine learning to the determination of the location of the specific LVO in specific regions of the brain since determination of the location of LVO within a region of the brain from CTA images was known in the art without applying a machine learning technique and since machine learning/deep learning has been generically developed with success for detecting and localizing any kind of object within images as reviewed by Pathak with additional preparation of the CTA images to be processed for analysis as described by Amukotuwa (Fig.1) and Sheth (supplemental material p.2 1st ¶). The results would have been predictable to one of ordinary skill in the art since machine/deep learning technique are generically built for detecting and localizing object within images and improve in accuracy and rapidity the conventional methods of performing the same function as taught by Pathak and are therefore applicable to the present application to localize the specific LVO based on the CTA images. Additionally,  Amukotuwa teaches the hierarchical determination of the location of the LVO with conventional image analysis from CTA images (Fig.1) and generically designed hierarchical neural network are known to be used for detection and localization and since hierarchical neural networks strongly suggest the workable and successful application of neural network for the detection and localization of LVO from CTA images.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the product of Amukotuwa such that the product further comprises: determine, via a machine learning algorithm, a location of a large vessel occlusion (LVO) in the patient's brain based on the CTA images, since one of ordinary skill in the art would recognize that localizing LVO from CTA images using conventional analysis was known in the art as taught by Amukotuwa and since applying machine learning/deep learning for generically detect and localize generic object within images was also common practice as taught by Pathak. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and Pathak both teach the detection of objects images with Amukotuwa teaching additionally the hierarchic determination of the location of the LVO within specific regions and since neural networks such as hierarchic neural networks are known to be applicable to the detection and localization of object within images. The motivation would have been to provide an improvement to the clinical issue of localizing the LVO with accuracy and rapidity for clinical triage emergency where identification of the location of LVO would lead to different treatment for the patient, as suggested by Amukotuwa (p.3438 col.1 2nd ¶) and Pathak (p.498 ¶ 4.Conclusion 2nd ¶).
 
Regarding the dependent claims 18, 19, 20, all the elements of these claims are instantly disclosed by the teachings of Amukotuwa and Pathak.
Regarding claim 18, Amukotuwa teaches also the determination of the laterality location of the LVO therefore teaching the laterality of the LVO (left or right hemisphere as reported in the respective report for different patient in Fig.2 A with the algorithm determining the LVO in the left hemisphere, B with the algorithm determining the LVO in the right hemisphere at least) therefore teaching the location of the LVO comprises a laterality and an occlusion site as claimed.


 claim 19, Amukotuwa teaches as discussed in claim 2 the right side or left side of the patient’s brain for laterality and the determination of the LVO as being in the R1, R2 or R3 regions corresponding to the occlusion site in an internal carotid artery (ICA), an M1 segment of a middle cerebral artery (MCA), or an M2 segment of an MCA (Fig.1 step 3 evaluate regions R1 = ICA and proximal M1-MCA, R2 = distal M1-MCA + M2 and R3 = distal MCA ) Regarding claim 20, Amukotuwa teaches the visualization of the location of the LVO after analysis of the CTA images for specific regions (Fig.1 “report Generation” with “MIP rendering” with supplement material p.1 ¶ 8 “De-tilted and rotation-corrected axial, coronal, and sagittal maximum intensity projections (MIPs) of the intracranial vasculature were rendered from the bone-masked CTA volumes” and Fig.1 with “Highlight Abnormal Regions” for the location of the LVO and Fig.2, wherein the rendering MIP teaches a visualization component that generates and displays to a user a three-dimensional maximum intensity projection (MIP) reconstruction of the patient's brain based on the CTA images and Fig.2 displaying the MIP with the highlight for facilitating the visual identification of the location of the LVO for the practitioner). 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amukotuwa et al. (2019 Stroke 50:3431-3438; Pub.Date 2019; with supplement material) in view of Pathak et al. (2018 in Progress in Computing, Analytics and Networking, Advances in Intelligent Systems and Computing 710 p.491-499; Pub.Date 2018) as applied to claims 1 and 9, and further in view of You et al. (2019 arxiv.1905.09049 7 pages; Pub.Date 2019; internet access https://doi.org/10.48550/arxiv.1905.09049) and Robben et al. (2020 Med. Imag. Analysis 59:101589 9 pages; ePub 10-15-2019).
Amukotuwa and Pathak teach a system and method as set forth above.
Regarding claims 5 and 13, Amukotuwa teaches the preprocessing of the CTA images prior inputting them within the algorithm in Fig.1 step 1 then preprocessing step 2 with trimming off the neck and the head holder from the CTA images and subjected to registration with head templates)
Amukotuwa and Pathak do not specifically teach the CTA images of the patient's brain are automatically subjected to three-dimensional rigid body registration prior to being received by the input component as recited in claim 5.
However, You teaches within the same field of endeavor of using deep learning for extracting regions of interest for characterizing the LVO within a patient’s brain (Title, abstract and Introduction) the preprocessing of the CTA images with initially cropped (p.5 2nd ¶ “We subtract cropped bounding boxes within specified regions of interest for each set of CT” for initially extracting ROIs within the corresponding brain hemisphere) and Robben teaches within the same field of endeavor of using deep learning technique for CT imaging characterization (Title and abstract) performing a rigid volume registration (p.3 col.2 1st ¶ during preprocessing of the CT images, “the CTP scan is motion corrected by rigidly aligning the volumes with the first volume” teaching the 3D rigid registration for internal motion correction).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Amukotuwa and Pathak such that the system further comprises: the CTA images of the patient's brain are automatically subjected to three-dimensional rigid body registration prior to being received by the input component, since one of ordinary skill in the art would recognize that cropping the CTA images was common practice as taught by You and since performing 3D/volume alignment/registration between CT images was also common practice as taught by Robben. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and both You and Robben are teaching the use of CT images and analysis for characterizing the patient vascular system. The motivation would have been to extract the considered regions of within the patient, as suggested by You (p.5 2nd ¶) and to perform  motion correction, as suggested by Robben (p.3 col.2 1st ¶) for better accuracy.
Amukotuwa and Pathak do not specifically teach the CTA images of the patient's brain are automatically subjected to three-dimensional rigid body registration prior to the receiving as recited in claim 13.
However, You teaches within the same field of endeavor of using deep learning for extracting regions of interest for characterizing the LVO within a patient’s brain (Title, abstract and Introduction) the preprocessing of the CTA images with initially cropped (p.5 2nd ¶ “We subtract cropped bounding boxes within specified regions of interest for each set of CT” for initially extracting ROIs within the corresponding brain hemisphere) and Robben teaches within the same field of endeavor of using deep learning technique for CT imaging characterization (Title and abstract) performing a rigid volume registration (p.3 col.2 1st ¶ during preprocessing of the CT images, “the CTP scan is motion corrected by rigidly aligning the volumes with the first volume” teaching the 3D rigid registration for internal motion correction).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Amukotuwa and Pathak such that the method further comprises: the CTA images of the patient's brain are automatically subjected to three-dimensional rigid body registration prior to the receiving, since one of ordinary skill in the art would recognize that cropping the CTA images was common practice as taught by You and since performing 3D/volume alignment/registration between CT images was also common practice as taught by Robben. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and both You and Robben are teaching the use of CT images and analysis for characterizing the patient vascular system. The motivation would have been to extract the considered regions of within the patient, as suggested by You (p.5 2nd ¶) and to perform motion correction, as  suggested by Robben (p.3 col.2 1st ¶) for better accuracy.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amukotuwa et al. (2019 Stroke 50:3431-3438; Pub.Date 2019; with supplement material) in view of Pathak et al. (2018 in Progress in Computing, Analytics and Networking, Advances in Intelligent Systems and Computing 710 p.491-499; Pub.Date 2018) as applied to claims 1 and 9, and further in view of Vargas et al. (2019 World Neurosurgery 124:e10-e16; Pub.Date 2019).
Amukotuwa and Pathak teach a system and method as set forth above.
Regarding claims 6 and 14, Pathak teaches the conventional and known in the art use of 3D convolutional neural network for generic detection of object in images (Title, abstract and p.492 ¶ 1.Introduction). 
Amukotuwa and Pathak do not specifically teach the 3D convolutional neural network having residual bottleneck blocks or dense blocks as recited in claim 6. 
However, Vargas teaches within the same field of endeavor of analyzing CT images with neural networks for assessing the brain vascular system (Title, abstract) the use of “3D-wide convolutional residual network” for the extraction of specific spatial features of the cerebral vascular system (p.e-11 col.2 2nd ¶ “A long-term, CNN was constructed consisting of a 3D-wide convolutional residual network” and “The 3D volume was used to extract the spatial features” with supplemental Fig. showing the ResNet bottleneck architecture for the network as residual bottleneck blocks) therefore teaching the 3D convolutional neural network having residual bottleneck blocks or dense blocks as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Amukotuwa and Pathak such that the system further comprises: the 3D convolutional neural network having residual bottleneck blocks or dense blocks, since one of ordinary skill in the art would recognize that using residual bottleneck network for image analysis was known in the art as taught by Vargas. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and Vargas both are teaching the use of CT images and deep learning analysis for characterizing the patient vascular system. The motivation would have been to extract specific spatial features from cerebral regions within the patient, as suggested by Vargas (p.e-11 col.2 2nd ¶).
Amukotuwa and Pathak do not specifically teach the 3D convolutional neural network having residual bottleneck blocks or dense blocks as recited in claim 14.
However, Vargas teaches within the same field of endeavor of analyzing CT images with neural networks for assessing the brain vascular system (Title, abstract) the use of “3D-wide convolutional residual network” for the extraction of specific spatial features of the cerebral vascular system (p.e-11 col.2 2nd ¶ “A long-term, CNN was constructed consisting of a 3D-wide convolutional residual network” and “The 3D volume was used to extract the spatial features” with supplemental Fig. showing a ResNet bottleneck architecture for the network as residual bottleneck blocks) therefore teaching the 3D convolutional neural network having residual bottleneck blocks or dense blocks as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Amukotuwa and Pathak such that the method further comprises: the 3D convolutional neural network having residual bottleneck blocks or dense blocks, since one of ordinary skill in the art would recognize that using residual bottleneck network for image analysis was known in the art as taught by Vargas. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Amukotuwa and Vargas both are teaching the use of CT images and deep learning analysis for characterizing the patient vascular system. The motivation would have been to extract specific spatial features from cerebral regions within the patient, as suggested by Vargas (p.e-11 col.2 2nd ¶).

Claims 7, 8, 15, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Amukotuwa et al. (2019 Stroke 50:3431-3438; Pub.Date 2019; with supplement material) in view of Pathak et al. (2018 in Progress in Computing, Analytics and Networking, Advances in Intelligent Systems and Computing 710 p.491-499; Pub.Date 2018) as applied to claims 1 and 9, and further in view of Sheth et al. (2019 Stroke 50:3093-3100; Pub.Date 2019; with supplemental materials).
Amukotuwa and Pathak teach a system and method as set forth above.
Amukotuwa and Pathak do not teach specifically the machine learning algorithm is trained on a collection of CTA images labelled by neuroradiologists, wherein a CTA image in the collection of CTA images labelled by neuroradiologists is randomly augmented to enhance training efficacy as recited in claim 7.
However, Seth teaches within the same field of endeavor of detecting LVO in medical images (Title and abstract) Sheth teaches training the machine learning system (abstract “A novel convolutional neural network named DeepSymNet was created and trained to identify LVO as well as infarct core from CTA source images, against CTP-RAPID definitions” within a study population as in p.3094 col.1 ¶ Study Population “All patients presenting to our Emergency Department for an acute stroke evaluation undergo the same neuroimaging protocol, which consists of a noncontrast head CT (NCHCT) followed by CTP and CTA. As such, an identical imaging protocol was performed in both patients who were ultimately diagnosed with LVO AIS, non-LVO AIS” for locating the LVO p.3094 col.2 2nd ¶ “Two primary end points were chosen to reflect the questions that the AIS neuroimaging evaluation must address. The first end point was accuracy in detection of LVO. LVO was defined as endovascularly accessible vessel occlusions that would be potentially amenable to EST: intracranial internal carotid artery, M1 and M2 segments of the middle cerebral artery, and A1 and A2” with expert labelling “The presence/absence of LVO was determined by expert interpretation of the raw CTA images by one of the authors with significant experience in cerebrovascular imaging (SAS) as well as by the official clinical report.) therefore reading on a collection of CTA images labelled by neuroradiologists, wherein a CTA image in the collection of CTA images labelled by neuroradiologists is randomly augmented to enhance training efficacy (see supplemental material p.2-3 ¶ DeepSymNet Training with “In order to test any chance of overfitting in our cross-validation approach, we performed a random permutation test on the detection of large vessel occlusion outcome. In the random permutation test we randomly shuffled the labels assignments, such that the label distribution would be kept exactly the same as the original dataset. Additionally, we also shuffled the hemisphere pairing such that each subject would have different hemisphere combinations which further enhance the subject uniqueness and it is more likely to be picked up by a symmetry-based classifier that overfits” therefore enhancing the training by avoiding overfitting).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Amukotuwa and Pathak such that the system further comprises: the machine learning algorithm is trained on a collection of CTA images labelled by neuroradiologists, wherein a CTA image in the collection of CTA images labelled by neuroradiologists is randomly augmented to enhance training efficacy, since one of ordinary skill in the art would recognize that providing training to a neural network based on the CTA images labelled by expert neuroradiologists for identifying  and locating the presence of LVO with the training sets being randomly shuffled for label assignment between experts was known in the art as taught by Sheth. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Sheth and Amukotuwa both are teaching the use of CTA images for the detection of LVO The motivation would have been to provide the necessary neural network without overfitting the training of the neural network, as suggested by Sheth (see supplemental material p.2-3 ¶).

Amukotuwa and Pathak do not teach specifically the machine learning algorithm is trained on a collection of CTA images labelled by neuroradiologists, wherein a CTA image in the collection of CTA images labelled by neuroradiologists is randomly augmented to enhance training efficacy as recited in claim 15.
However, Seth teaches within the same field of endeavor of detecting LVO in medical images (Title and abstract) Sheth teaches training the machine learning system (abstract “A novel convolutional neural network named DeepSymNet was created and trained to identify LVO as well as infarct core from CTA source images, against CTP-RAPID definitions” within a study population as in p.3094 col.1 ¶ Study Population “All patients presenting to our Emergency Department for an acute stroke evaluation undergo the same neuroimaging protocol, which consists of a noncontrast head CT (NCHCT) followed by CTP and CTA. As such, an identical imaging protocol was performed in both patients who were ultimately diagnosed with LVO AIS, non-LVO AIS” for locating the LVO p.3094 col.2 2nd ¶ “Two primary end points were chosen to reflect the questions that the AIS neuroimaging evaluation must address. The first end point was accuracy in detection of LVO. LVO was defined as endovascularly accessible vessel occlusions that would be potentially amenable to EST: intracranial internal carotid artery, M1 and M2 segments of the middle cerebral artery, and A1 and A2” with expert labelling “The presence/absence of LVO was determined by expert interpretation of the raw CTA images by one of the authors with significant experience in cerebrovascular imaging (SAS) as well as by the official clinical report.) therefore reading on a collection of CTA images labelled by neuroradiologists, wherein a CTA image in the collection of CTA images labelled by neuroradiologists is randomly augmented to enhance training efficacy (see supplemental material p.2-3 ¶ DeepSymNet Training with “In order to test any chance of overfitting in our cross-validation approach, we performed a random permutation test on the detection of large vessel occlusion outcome. In the random permutation test we randomly shuffled the labels assignments, such that the label distribution would be kept exactly the same as the original dataset. Additionally, we also shuffled the hemisphere pairing such that each subject would have different hemisphere combinations which further enhance the subject uniqueness and it is more likely to be picked up by a symmetry-based classifier that overfits” therefore enhancing the training by avoiding overfitting).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Amukotuwa and Pathak such that the method further comprises: the machine learning algorithm is trained on a collection of CTA images labelled by neuroradiologists, wherein a CTA image in the collection of CTA images labelled by neuroradiologists is randomly augmented to enhance training efficacy, since one of ordinary skill in the art would recognize that providing training to a neural network based on the CTA images labelled by expert neuroradiologists for identifying  and locating the presence of LVO with the training sets being randomly shuffled for label assignment between experts was known in the art as taught by Sheth. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Sheth and Amukotuwa both are teaching the use of CTA images for the detection of LVO The motivation would have been to provide the necessary neural network without overfitting the training of the neural network, as suggested by Sheth (see supplemental material p.2-3 ¶).

Regarding claim 8, Amukotuwa teaches the hierarchic determination of the location of the LVO (Fig.1 step 7 Abnormality Detection for separating R1 from R2 and from R3 regions for the LVO location).
Amukotuwa and Pathak do not teach specifically comprises an ensemble of separate machine learning algorithms having different architectures and different hyperparameters from each other as recited in claim 8.
However, Seth additionally teaches the architecture of the deep learning/machine learning “DeepSymNet” for the detection of the LVO in an image as a set of different sub-modules having different architectures and different hyperparameters from each other (Fig.2 with 2 sets of IM inception modules for each of the hemispherical side of the brain, one comparative module L-1, one Pooling module MP for pooling outputs from the common inception module, one fully connected/dense module FC to provide the outcome or output of the machine learning system) therefore teaching an ensemble of separate machine learning algorithms having different architectures and different hyperparameters from each other.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Amukotuwa and Pathak such that the system further comprises: an ensemble of separate machine learning algorithms having different architectures and different hyperparameters from each other, since one of ordinary skill in the art would recognize that providing different neural network attached to different characteristics needed for the determination of the location of the LVO was known in the art as taught by Sheth and since the detection and the localization of the LVO are necessitating different process as taught by Amukotuwa. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Sheth and Amukotuwa both are teaching the use of CTA images for the detection of LVO The motivation would have been to simplify the architecture of the neural network towards a hierarchical neural network with each neural network have its own function, as suggested by Sheth (Fig.2) and Amukotuwa (Fig.1).

Regarding claim 16, Amukotuwa teaches the hierarchic determination of the location of the LVO (Fig.1 step 7 Abnormality Detection for separating R1 from R2 and from R3 regions for the LVO location).
Amukotuwa and Pathak do not teach specifically comprises an ensemble of separate machine learning algorithms having different architectures and different hyperparameters from each other as recited in claim 16.
However, Seth additionally teaches the architecture of the deep learning/machine learning “DeepSymNet” for the detection of the LVO in an image as a set of different sub-modules having different architectures and different hyperparameters from each other (Fig.2 with 2 sets of IM inception modules for each of the hemispherical side of the brain, one comparative module L-1, one Pooling module MP for pooling outputs from the common inception module, one fully connected/dense module FC to provide the outcome or output of the machine learning system) therefore teaching an ensemble of separate machine learning algorithms having different architectures and different hyperparameters from each other.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Amukotuwa and Pathak such that the system further comprises: an ensemble of separate machine learning algorithms having different architectures and different hyperparameters from each other, since one of ordinary skill in the art would recognize that providing different neural network attached to different characteristics needed for the determination of the location of the LVO was known in the art as taught by Sheth and since the detection and the localization of the LVO are necessitating different process as taught by Amukotuwa. One of ordinary skill in the art would have expected that these modifications could have been made with predictable results since Sheth and Amukotuwa both are teaching the use of CTA images for the detection of LVO The motivation would have been to simplify the architecture of the neural network towards a hierarchical neural network with each neural network have its own function, as suggested by Sheth (Fig.2) and Amukotuwa (Fig.1).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793